Citation Nr: 0104047	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  94-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than November 
19, 1993 for a 20 percent evaluation for right knee meniscal 
tear status post two meniscectomies.  

2.  Entitlement to an effective date earlier than November 
19, 1993 for a 20 percent evaluation for left knee anterior 
cruciate ligament laxity.  

3.  Entitlement to an evaluation in excess of 20 percent for 
right knee meniscal tear status post two meniscectomies.  

4.  Entitlement to an evaluation in excess of 20 percent 
evaluation for left knee anterior cruciate ligament laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1986 to 
November 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The appellant disagreed and this appeal ensued.  


FINDINGS OF FACT

1.  The appellant filed his claim seeking an increased 
evaluation for right knee meniscal tear status post two 
meniscectomies on November 19, 1993; the record does not 
include evidence supporting an evaluation in excess of the 
currently assigned 20 percent evaluation during the one-year 
period prior to November 19, 1993.  

2.  The appellant filed his claim seeking an increased 
evaluation for left knee anterior cruciate ligament laxity on 
November 19, 1993; the record does not include evidence 
supporting an evaluation in excess of the currently assigned 
20 percent evaluation during the one-year period prior to 
November 19, 1993.  

3.  The right knee meniscal tear status post two 
meniscectomies is manifested by moderate lateral instability, 
mild degenerative arthritis, and flexion limited to about 120 
degrees.  

4.  Arthritis of the right knee with limitation of motion is 
manifested, on and after April 12, 1999, by full extension, 
flexion limited to 120 degrees, and additional functional 
loss due to pain on motion.  

5.  The left knee anterior cruciate ligament laxity is 
manifested by moderate lateral instability, mild degenerative 
arthritis, and flexion limited to about 120 degrees.  

6.  Arthritis of the left knee with limitation of motion is 
manifested by full extension and flexion limited to 120 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
19, 1993 for a 20 percent evaluation for right knee meniscal 
tear status post two meniscectomies are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.1, 3.151, 3.155, 3.400, 4.71, Diagnostic Code 
5257 (2000).  

2.  The criteria for an effective date earlier than November 
19, 1993 for a 20 percent evaluation for left knee anterior 
cruciate ligament laxity are not met. 38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.1, 3.151, 3.155, 3.400, 4.71, Diagnostic Code 5257 
(2000).  

3.  The criteria for an evaluation in excess of 20 percent 
for right knee meniscal tear status post two meniscectomies 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2000).  

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee with limitation of motion are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2000).

5.  The criteria for an evaluation in excess of 20 percent 
evaluation for left knee anterior cruciate ligament laxity 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2000).  

6.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee with limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claims

Within days after his separation from service, the appellant 
filed a November 1991 application for VA compensation 
benefits based on his claimed knee disabilities.  In an 
August 1992 rating decision, the RO granted service 
connection for right knee meniscal tear status post two 
meniscectomies and assigned a 10 percent evaluation effective 
November 13, 1991, the day after he separated from service.  
The RO also granted service connection for left knee anterior 
cruciate ligament laxity, assigning a noncompensable 
evaluation, also effective November 13, 1991.  The RO 
notified the appellant of these decisions by letter dated 
August 13, 1992, which included an enclosure discussing his 
appellate rights.  

The appellant had one year from the date of the August 13, 
1992 letter to appeal.  See 38 C.F.R. § 20.200 (appeal 
consists of timely filed, written notice of disagreement and, 
after issuance of statement of the case, a timely filed 
substantive appeal); 38 C.F.R. § 20.201 (notice of 
disagreement is claimant's written communication expressing 
dissatisfaction or disagreement with an RO adjudicative 
determination and a desire to contest the result); 38 C.F.R. 
§ 20.302(a) (notice of disagreement must be filed within one 
year from date agency mailed notice of determination; 
otherwise rating decision becomes final).  Within one year of 
the August 13, 1992 notification letter, the record includes 
only a November 1991 release signed by the appellant 
authorizing VA to disclose to his employer relevant rating 
decisions and examinations then of record.  This release, 
along with a VA form indicating that the information was 
forwarded, did not refer to any disagreement by the appellant 
with the rating determination.  Because he did not file a 
notice of disagreement on or prior to August 13, 1993, the 
expiration of the one-year period following notification of 
the August 1992 rating decision, that determination became 
final.  

The appellant then filed, in a statement dated and received 
November 19, 1993, an application seeking increased 
evaluations for these disabilities.  Based on a 
VA examination in March 1994, the RO issued an April 1994 
rating decision increasing the right knee disability 
evaluation to 20 percent, effective November 19, 1993, and 
increasing the left knee disability evaluation to 10 percent 
effective that same date.  In an August 1997 rating decision 
the RO increased the left knee disability evaluation to 20 
percent effective November 19, 1993.  The appellant here 
seeks an earlier effective date for the assignment of these 
20 percent evaluations.  

Before moving to the merits of the claim, it must be noted 
that Congress recently passed legislation, signed into law by 
the President, significantly revising VA's duty to assist the 
appellant in the development of facts pertinent to the 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The duty to assist requires 
VA to provide relevant application forms and notify the 
appellant if the claim is incomplete; provide the appellant 
with notice of required information and evidence necessary to 
substantiate the claim; make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim; make every reasonable effort to obtain relevant VA, 
private, and Federal government records adequately 
identified; and provide a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  In this case, the RO issued to the appellant 
statement and supplemental statements of the case concerning 
these claims in July 1994, May 1995, August 1997, October 
1998, and April 2000, all of which informed him of the 
evidence required to substantiate the claim.  Additionally, 
the RO has obtained private and VA medical documents 
identified as relevant to this appeal.  The Board finds that 
VA satisfied its duty to assist and that there are no areas 
in which further development may be fruitful.  

Benefits are generally awarded based on the date of receipt 
of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 
3.151, 3.400; Wells v. Derwinski, 3 Vet. App. 307 (1992).  
The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  For disability evaluation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date and otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

There are two avenues by which the appellant might show an 
earlier effective date for the right and left knee 
disabilities.  He might show that he filed claims for 
increased evaluations earlier than November 19, 1993, or that 
he filed a notice of disagreement with the August 1992 rating 
decision.  VA must look to all communications from the 
appellant that might be interpreted as applications or claims 
- formal and informal - for benefits.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  But 
the record here includes no communication from him after 
August 13, 1992 and before November 19, 1993 discussing any 
disagreement with the rating decision or seeking increased 
ratings.  The only document received from him concerned his 
request that VA provide information to his employer.  
Therefore, the date of his claims for increased evaluations 
of the right and left knee disabilities was no earlier than 
November 19, 1993.  

The appellant may also show that an earlier effective date 
was warranted for the right and left knee disabilities if 
there was evidence in the claims file supporting the 
assignment of these 20 percent evaluations during the one-
year period preceding his November 19, 1993 application.  
With respect to the left knee disability, the record contains 
no such evidence during that period.  Therefore, an effective 
date earlier than November 19, 1993 is not appropriate for 
the left knee disability.  

As for the right knee disability, the only evidence within 
that one-year period is a September 1993 private magnetic 
resonance image (MRI) report of the right knee, which the 
appellant brought with him to a March 1994 VA orthopedic 
examination.  The MRI indicated that there was avulsion of 
the anterior cruciate ligament from the right knee femoral 
insertion site, free edge tear of the body or the lateral 
meniscus, and small joint effusion.  An evaluation in excess 
of 20 percent pursuant to the criteria of Diagnostic Code 
5257 for other impairment of the right knee, the criteria on 
which the disability is rated, requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  The 
September 1993 MRI, though, did not discuss the extent of 
subluxation or instability and thus cannot serve as support 
for an evaluation in excess of 20 percent during the one-year 
period immediately preceding the November 19, 1993 
application.  A separate compensable evaluation might be 
warranted if the evidence showed degenerative joint disease 
affecting the right knee.  VA O.G.C. Prec. Op. 23-97 (July 1, 
1997).  The September 1993 MRI revealed ligament and meniscal 
damage, but was silent as to arthritic changes in the right 
knee, thereby precluding a separate compensable evaluation 
for arthritis affecting the right knee.  Therefore, an 
effective date earlier than November 19, 1993 is not 
appropriate for the right knee disability.  

Based on the evidence of record, and for the reasons herein 
discussed, it is the determination of the Board that the 
preponderance of the evidence is against the claims seeking 
effective dates earlier than November 19, 1993 for the 20 
percent evaluations assigned to both the right knee meniscal 
tear status post two meniscectomies and the left knee 
anterior cruciate ligament laxity.  

II.  Increased Evaluation Claims

A.  Pertinent Law and Regulations

The service medical records showed that the appellant injured 
and reinjured both his right and left knees.  The RO granted 
service connection in the August 1992 rating decision for 
right knee meniscal tear status post two meniscectomies and 
left knee anterior cruciate ligament laxity, which, as 
discussion above, the appellant did not appeal.  In November 
1993, he applied for increased evaluations for both the right 
and left knee disabilities.  In an April 1994 rating 
decision, the RO granted a 20 percent evaluation to the right 
knee disability and a 10 percent evaluation to the left knee 
disability.  The appellant perfected appeals as to each 
claim.  As noted above, in an August 1997 rating decision the 
RO increased the left knee disability evaluation to 20 
percent.  Because the appellant presumably seeks the maximum 
benefits applicable, the claim remains in controversy.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Both knee disabilities are currently assigned 20 percent 
evaluations pursuant to the criteria of Diagnostic Code 5257 
for other impairment of the knee, manifested by recurrent 
subluxation or lateral instability.  Moderate impairment 
corresponds to a 20 percent evaluation.  Severe impairment 
corresponds to a 30 percent evaluation.  38 C.F.R. § 4.71a.  
Cf. Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) (as this criteria is not 
predicated on loss of range of motion, an analysis of the 
impact of pain and functional loss is not necessary).  

In addition, arthritis and instability of the knee may be 
rated separately pursuant to the criteria of Diagnostic Code 
5003.  VA O.G.C. Prec. Op. 23-97 (July 1, 1997).  In an April 
2000 rating decision, the RO established a separate 10 
percent evaluation for arthritis of the right knee with 
limitation of motion, effective April 12, 1999 under 
Diagnostic Code 5010, which utilized the same criteria as 
Diagnostic Code 5003.  Therefore, the analysis in this case 
must consider whether a separate compensable evaluation may 
be assigned for the left knee and whether a separate 
compensable evaluation may be assigned for the right knee 
prior to April 12, 1999.  

B.  Factual Background

A June 1993 private x-ray study concluded that both knees 
were normal.  

A November 5, 1993 private examination report indicated that 
he had braces, which he had not used as he denied any 
instability in daily activities.  Examination revealed right 
knee range of motion from zero to 135 degrees, with no 
effusion or medial joint line tenderness, and mild lateral 
tenderness.  There was trace laxity to valgus stress in full 
extension, stable to varus stress in full extension.  There 
was minimal pain with patellar grind.  Examination of the 
left knee showed range of motion from zero to 135 degrees, no 
effusion or joint line tenderness, laxity at valgus stress, 
and minimal pain with patellar grind.  The impression was 
anterior cruciate ligament instability of the right and left 
knees, with the right knee symptomatic at the time.  

VA examination in March 1994 showed the appellant's 
complaints of pain in both knees, swelling, and give way.  He 
did not wear braces or use pain medication.  It was noted 
that surgery had been scheduled for the right knee.  
Examination revealed no tenderness, swelling, or deformity.  
The patellae were in normal position, mobile, and without 
tenderness.  There was severe laxity of the anterior cruciate 
ligament on the right and moderately severe laxity on the 
left.  There was mild laxity of the medial collateral 
ligament on the right and mild laxity of the lateral 
collateral ligament on the left.  Range of motion of the 
knees was full, from zero degrees extension to 140 degrees 
flexion, without pain or crepitus.  The diagnosis was status 
post injuries, bilateral knees, with bilateral ligament 
laxity.  

A private physician's statement in April 1994 indicated that 
the appellant had symptomatic instability with activities of 
daily living and was unable to perform any strenuous physical 
labor.  He was capable of performing light duty and deskwork 
without any prolonged standing or walking.  It was also noted 
that he was awaiting surgical reconstruction of the right 
knee and would very likely require reconstruction of the left 
knee later.  

An April 1994 VA MRI report indicated that the left knee had 
minimal effusion, intact articular cartilage, unremarkable 
medial meniscus, some abnormality of the lateral meniscus, a 
slightly wavy but intact posterior cruciate ligament, and 
intact medial and lateral collateral ligaments.  

VA clinical records from March 1994 to August 1994 indicated 
that the appellant complained of knee pain and instability 
that restricted activities.  Evaluation findings noted full 
range of motion from zero to 140 degrees of both knees 
without effusion or tenderness; ligament relaxation, laxity, 
and instability; pain; effusion; and early degenerative 
disease of the right knee.  

The transcript of the January 1995 hearing indicated that the 
appellant stated his knees were just as bad as when he left 
service.  He could walk only short distances and could not 
squat, run, or lift anything.  He claimed the knees sometimes 
gave way and stated he took no medication, could not hold a 
job, and had no treatment since March 1994.  He had a brace 
for use on his right knee, but indicated it did not help his 
condition.  

VA clinical records in June 1996 indicated that the appellant 
complained of pain, and that an examiner found no effusion, 
bilateral cruciate insufficiency, and "ok" range of motion.  

VA examination in May 1997 indicated that the appellant 
complained of bilateral knee pain made worse by prolonged 
walking.  It was noted that he had been placed on temporary 
profile as a mail carrier due to increasing knee pain.  
Examination revealed right knee range of motion from zero to 
136 degrees and left knee range of motion from zero to 140 
degrees.  There was bilateral laxity of the knees.  X-ray 
studies of the knees revealed minor spurring tibial spines 
and no other significant bony or soft tissue abnormality.  
The impression was right knee anterior cruciate ligament 
transection and left knee anterior cruciate ligament laxity.  
The examiner commented that the appellant had five degrees 
diminished range of motion of each knee at the end of the day 
walking as a mail carrier.  Aggravating factors for increased 
knee discomfort included prolonged standing and walking.  
There were no discrete flares of disease activity.  There was 
minimal additional functional loss due to pain associated 
with prolonged walking, resulting in a minimal decrease in 
excursion, strength, speed, coordination, and endurance.  

VA clinical records in August 1997 revealed bilateral 
patellofemoral syndrome that aggravated his work as a mail 
carrier.  Examination found full extension, moderate crepitus 
of the patellofemoral joint, and no fluid.  

VA clinical records from January to April 1998 showed 
bilateral knee pain for the previous year and slight knee 
locking, but no effusion, swelling, give way, recent trauma, 
redness, or tenderness.  An examiner noted possible 
costochondritis/patellar syndrome versus degenerative joint 
disease.  An x-ray report found no significant degenerative 
changes since August 1994.  An examiner wrote that the 
appellant was a mail carrier on light duty because he was 
unable to walk secondary to instability and pain.  He wore a 
brace, could hyperextend the left knee, and had functional 
incapacity.  While on light duty, the appellant was required 
to stand two to three hours, lift 15 to 25 pounds, 
occasionally bend, and drive a truck.  The examiner 
recommended the appellant sit for two hours, stand for one 
hour, sit for one hour, then have lunch, repeating this 
schedule for the remainder of the work day.  He opined that 
standing for two hours exacerbated his difficulties.  By 
April, it was noted that he could not return to full time 
duty as a mail carrier and was better suited for a sedentary 
job.  At that time, he had mild degenerative changes, 
crepitus, and full range of motion of the knees.  

VA examination in May 1998 indicated that the appellant 
complained of pain, for which he did not take medication, 
wore a brace, and did not report locking, swelling, 
stiffness, or decreased range of motion.  Examination of the 
right knee revealed no tenderness, swelling, or deformity; 
normal patella; mild to moderate laxity; and full extension 
and flexion without guarding, pain, or crepitus.  The 
diagnosis was status postoperative time two right knee with 
ligament laxity.  The examiner estimated that with pain there 
was a five-degree decrease in range of motion, speed, 
strength, coordination, and endurance.  

VA examination in September 1998 indicated that the appellant 
complained of intermittent pain in the left knee, less severe 
than on the right, for which he did not use medication.  
Examination revealed no tenderness, swelling, or deformity, 
normal patella, mild laxity, and full extension and flexion 
without pain, guarding, or crepitus.  The diagnosis was 
status post left knee injury with ligament laxity.  The 
examiner estimated that when the appellant had pain in the 
knee, there was a five-degree decrease in excursion, 
strength, speed, coordination, and endurance.  

A February 1999 private MRI study of the right knee showed 
joint effusion, degenerative disease with osteophytic 
spurring and articular cartilage thinning, posterior horn 
lateral meniscal tear, and suspicious findings for tear of 
the body of the medial meniscus.  A February 1999 private MRI 
study of the left knee showed medial and lateral meniscal 
tears and an anterior cruciate ligament tear.  

In a March 1999 statement, a private physician wrote that the 
appellant had bilateral ACL deficiencies and bilateral 
pathology consistent with degenerative tears.  Findings 
included laxity of the anterior cruciate ligament, posterior 
horn lateral meniscus tear of the right knee, and change of 
the medial and lateral menisci of the left knee.  It was 
noted that his employment duties with the U.S. Postal Service 
exacerbated his disabilities, resulting in his candidacy for 
arthroscopic debridement of the meniscus pathology.  The 
examiner recommended alteration of his employment duties, 
including limiting his walking to one hour at a time with 
30 minute breaks between walking episodes, limiting his 
stooping or lifting to less than 15 to 20 pounds, and using a 
stool when appropriate.  The examiner noted that there was a 
high likelihood of continued exacerbations of knee-related 
complaints.  

VA clinical record entries on April 12, 1999 revealed full 
range of motion of the left knee, with no effusion.  On the 
right, range of motion was from zero to 120 degrees.  An x-
ray study showed both knees without obvious degenerative 
changes.  The impression was clinically suspicious 
examination for bilateral anterior cruciate ligament 
deficiency.  

VA examination on July 8, 1999 indicated that the appellant 
complained of pain in both knees.  Examination of the left 
knee revealed no scarring or fluid, tight ligaments, crepitus 
with range of motion, and patellar popping with any kind of 
range of motion greater than 10 degrees.  Examination of the 
right knee showed several arthroscopic scars, no fluid, 
moderate ligament laxity, crepitus with range of motion, and 
tenderness of the medial and lateral joint lines.  Range of 
motion of both knees was zero degrees extension and 120 
degrees flexion.  The assessment was moderate medial 
collateral ligament and lateral collateral ligament laxity, 
and moderate anterior cruciate ligament and posterior 
cruciate ligament laxity, degenerative joint disease, and 
bilateral patellofemoral syndrome.  

VA surgical report in August 1999 indicated that the 
appellant underwent surgery to repair right knee anterior 
cruciate ligament tear and medial and lateral compartment 
degenerative changes.  VA clinical records from August to 
December 1999 showed gradually improving strength.  By 
December 1999, range of motion of the right knee was from 
zero to 100 degrees, with flexion to 110 degrees on exertion.  

VA clinical records in August 1999, prior to the surgery, 
revealed the right knee to have no effusion, 120 degrees 
flexion, zero degrees extension, and pain on both flexion and 
extension.  There were no neurological deficits.  After 
surgery, x-ray study showed evidence of internal repair and 
alignment within normal limits.  Range of motion for the 
right knee was "10 degrees flexion contracture to about 80 
degrees" and "10 degrees extensor lag".  

VA clinical records from September to December 1999 revealed 
improved strength and range of motion of the right knee 
measured from zero extension to about 100 degrees, pushing to 
110 degrees, with complaints of knee pain and swelling.  The 
appellant estimated the pain as about five on a 10-point 
scale.  By January 2000, it was noted that his range of 
motion was to 115 degrees, with 125 degrees on exertion and 
that he had to snap his knee in place to achieve full 
extension.  

VA examination in January 2000 indicated that the appellant 
complained of limited bending, locking, swelling, stiffness, 
and inability to walk or fully extend the right knee.  He 
complained of less pain prior to the right knee surgery.  He 
received physical therapy at home.  Examination of the right 
knee revealed 1+ effusion, puffiness, tenderness, and 
increased warmth.  There was limitation of the patella, 
requiring the appellant to use the left leg to extend the 
right knee fully.  There was positive varus and valgus, a 
scar numb to palpation, and mild to moderate laxity.  Flexion 
of the right knee was to 110 degrees with pain.  As for the 
left knee, flexion was to 130 degrees, with mild crepitus.  
The impression was chronic right knee pain, lack of 
endurance, status post anterior cruciate ligament 
reconstruction in August 1999.  

C.  Right Knee

As for the right knee, a 30 percent evaluation may be 
assigned pursuant to Diagnostic Code 5257 where the evidence 
showed severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.  The evidence summarized above did not 
discuss any findings of subluxation, or dislocation, of the 
right knee, so any increased evaluation must be based on a 
finding of severe lateral instability.  There is consistent 
evidence of laxity involving the right knee, beginning with 
the private examination report in November 1993 showing trace 
laxity and anterior cruciate ligament laxity associated with 
the right knee.  Notations of laxity continued throughout the 
record, including in the March 1994 VA examination report 
showing severe anterior cruciate ligament laxity, various VA 
clinical records in 1994 discussing ligament relaxation and 
laxity, the VA examination in May 1998 indicating mild to 
moderate laxity, the July 1999 VA examination noting moderate 
laxity, and the VA examination in January 2000 revealing mild 
to moderate laxity.  

Moreover, the record revealed that the appellant consistently 
complained of instability affecting the right knee.  The 
March 1994 VA examination noted that a brace was not used, 
but VA clinical records from March to August 1994 noted 
instability and an April 1994 private physician's statement 
suggested instability in daily activities.  The appellant 
then testified at a January 1995 hearing that he had a brace, 
which did not help his condition.  The January to April 1998 
VA clinical records indicated that while the appellant did 
not complain of give way, he wore a brace on the right knee 
and was unable to walk secondary to instability.  He 
underwent reconstruction of the right knee anterior cruciate 
ligament in August 1999, and thereafter a VA examination in 
January 2000 revealed his complaints of inability to walk, 
but no indication of instability other than mild to moderate 
laxity.  

While the evidence recorded that the appellant had laxity and 
instability throughout the period applicable to this claim, 
those symptoms were never more than moderate, thereby 
warranting the currently assigned 20 percent evaluation.  The 
evidence does not show severe instability, because the 
examiners consistently termed what instability existed as 
mild or moderate.  Therefore, an evaluation in excess of 
20 percent for the right knee under Diagnostic Code 5257 is 
not appropriate.  

An evaluation in excess of 20 percent might also be 
established using the criteria of Diagnostic Code 5256 for 
right knee ankylosis or the criteria of Diagnostic Code 5262 
for impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  
The evidence, though, did not indicate that the 
symptomatology affecting the right knee caused ankylosis or 
malunion or nonunion of the tibia and fibula.  Thus, an 
evaluation in excess of 20 percent is not warranted under the 
criteria of Diagnostic Codes 5256 and 5262.  An evaluation in 
excess of 20 percent might also be assigned pursuant to the 
criteria of Diagnostic Codes 5260 and 5261 for flexion 
limited to 15 degrees and extension limited to 20 degrees or 
more.  38 C.F.R. § 4.71a.  Normal motion of the knee is from 
zero degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71.  In this case, prior to April 12, 1999, the evidence 
showed full extension and flexion of the right knee.  The 
November 1993 private examination report showed 135 degrees 
flexion, and the March 1994 VA examination and the VA 
clinical records from March to August 1994 showed 140 degrees 
flexion.  Motion in the right knee was described as "full" 
in the March 1994 VA examination, the March to August 1994 
and the January to April 1998 VA clinical records, and the 
May and September 1998 VA examinations, and was described as 
"ok" in the June 1996 VA clinical records.  These findings, 
of full motion of the right knee prior to April 12, 1999, do 
not warrant an evaluation in excess of 20 percent pursuant to 
the criteria of Diagnostic Codes 5260 and 5261.  

Effective April 12, 1999, the RO established a separate 10 
percent evaluation pursuant to the criteria of Diagnostic 
Code 5010.  The analysis of this case requires that the Board 
evaluate whether the evidence of record warrants such a 
separate compensable evaluation prior to April 12, 1999.  See 
VA O.G.C. Prec. Op. 23-97 (July 1, 1997).  The criteria of 
Diagnostic Code 5010 is the same as the criteria of 
Diagnostic Code 5003 for degenerative arthritis established 
by x-ray findings, which is rated on the basis of limitation 
of motion under the right knee.  When the limitation of 
motion of the right knee is noncompensable under Diagnostic 
Codes 5260 and 5261 (providing for compensable evaluations 
where flexion was limited to 45 degrees and extension was 
limited to 10 degrees), a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a.  

VA clinical records in August 1994 and in January to April 
1998 revealed findings of early mild degenerative joint 
disease involving the right knee.  The RO based the effective 
date of a 10 percent evaluation under Diagnostic Code 5010 on 
an April 12, 1999 VA clinical record entry showing right knee 
full extension and right knee flexion limited to 120 degrees, 
and earlier clinical and examination reports noting 
degenerative arthritis of the right knee.  Normal motion of 
the knee is from zero degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71.  As noted above, the evidence 
pertinent to the period prior to April 12, 1999 showed full 
extension and flexion, which thereby does not support a 
compensable evaluation pursuant to the criteria of Diagnostic 
Codes 5260 and 5261, or a separate compensable evaluation 
pursuant to the criteria of Diagnostic Codes 5003 and 5010.  

As for the period on and after April 12, 1999, a separate 
evaluation in excess of 10 percent pursuant to the criteria 
of Diagnostic Code 5003 requires either (1) limitation of 
flexion to 30 degrees; (2) limitation of extension to 15 
degrees; or (3) if there is no limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261.  The April 12, 1999 VA clinical 
record entry, the VA examination in July 1999, and a August 
1999 VA clinical record entry revealed right knee flexion 
limited to 120 degrees.  In December 1999, following the 
right knee surgery, flexion was limited to 100 degrees, and 
to 110 degrees at the VA examination in January 2000.  None 
of this evidence showed right knee flexion limited to 30 
degrees as required for an evaluation in excess of 10 percent 
under the criteria of Diagnostic Codes 5003 and 5260.  The 
April 12, 1999 VA clinical record and the July 1999 VA 
examination indicated that right knee extension was full.  
The only evidence indicating any limitation of right knee 
extension was an August 1999 VA clinical record entry, about 
the time of the surgery, showing 10 degrees extensor lag.  
That loss of extension was temporary, for a December 1999 VA 
clinical record entry during recovery from the surgery showed 
full extension.  Nevertheless, even a temporary loss of 10 
degrees extension does not correspond the necessary 15 
degrees loss required for a higher evaluation pursuant to the 
criteria of Diagnostic Codes 5003 and 5261.  Finally, the 
evidence clearly indicated that the appellant has limited 
flexion, and at least in August 1999 had some limited 
extension, thereby precluding a higher evaluation under 
Diagnostic Code 5003 and 5010 based on x-ray evidence of 
involvement of two or more major joints, such as the knees.  
See 38 C.F.R. § 4.45 (knees are major joints).  

Although application of the law to the facts here yields a 
noncompensable evaluation for the right knee, a compensable 
evaluation based on this criteria might also be supported by 
evidence showing functional loss of the right knee due to 
painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  VA clinical records 
in August 1999 revealed pain on motion and VA clinical record 
entries in December 1999 revealed an additional 10 degree 
loss of flexion on exertion.  Additional loss of motion due 
to pain was again noted in VA clinical records from September 
to December 1999 and VA examination in January 2000.  
Moreover, this additional loss of motion was manifested in 
the January 2000 VA examination by the appellant's use of his 
left leg to fully extend the right knee.  These findings 
correspond to additional functional loss of the right knee 
due to painful motion, thereby warranting the currently 
assigned 10 percent evaluation under Diagnostic Code 5010 on 
and after April 12, 1999.  

In light of the evidence of record, and for the reasons 
discussed herein, it is the determination of the Board that 
the preponderance of the evidence is against the claims of 
entitlement to an evaluation in excess of 20 percent for 
right knee meniscal tear status post two meniscectomies and 
an evaluation in excess of 10 percent for arthritis of the 
right knee with limitation of motion on and after April 12, 
1999.  

D.  Left Knee

As for the left knee, a 30 percent evaluation may be assigned 
pursuant to Diagnostic Code 5257 where the evidence showed 
severe recurrent subluxation or lateral instability.  The 
evidence summarized above did not discuss any findings of 
subluxation, or dislocation, of the left knee, so any 
increased evaluation must be based on a finding of severe 
lateral instability.  There are consistent findings of 
laxity, from the November 1993 private examination report 
through the March 1999 private physician's statement.  A 
March 1994 VA examination described the laxity as moderately 
severe, whereas a September 1998 VA examination described it 
as mild.  As for instability, the appellant consistently 
complained of give way.  Instability was noted in the April 
1994 private physician's statement, the 1994 and 1998 VA 
clinical records, and the March 1999 private physician's 
statement.  However, that instability was never described as 
severe, or even as moderate or mild.  Moreover, as noted in 
the March 1994 VA examination, the appellant did not use a 
brace for the left knee, and the remainder of the evidence 
does not indicate that he began using one for the left knee 
at all.  While the appellant had laxity and instability 
throughout the period applicable to this claim, those 
symptoms were never described as more than moderate and the 
lack of use of a brace suggests less than severe instability.  
As such, the evidence does not show severe instability that 
would support an evaluation in excess of 20 percent for the 
left knee under Diagnostic Code 5257.  

An evaluation in excess of 20 percent might also be 
established using the criteria of Diagnostic Code 5256 for 
left knee ankylosis or the criteria of Diagnostic Code 5262 
for impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  
The evidence, though, did not indicate that the 
symptomatology affecting the left knee caused ankylosis or 
malunion or nonunion of the tibia and fibula.  Thus, an 
evaluation in excess of 20 percent is not warranted under the 
criteria of Diagnostic Codes 5256 and 5262.  

An evaluation in excess of 20 percent might also be assigned 
pursuant to the criteria of Diagnostic Codes 5260 and 5261 
for left knee flexion limited to 15 degrees and left knee 
extension limited to 20 degrees or more.  38 C.F.R. § 4.71a.  
Normal motion of the knee is from zero degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71.  The evidence of 
record consistently showed extension unlimited, thereby 
precluding a higher evaluation under Diagnostic Code 5261.  
As for limitation of flexion of the left knee, in this case 
the November 1993 private examination report showed 135 
degrees flexion, and the March 1994 VA examination and the VA 
clinical records from March to August 1994 showed 140 degrees 
flexion.  Motion in the right knee was described as "full" 
in the March 1994 VA examination, the March to August 1994 
and the January to April 1998 VA clinical records, the May 
and September 1998 VA examinations, and the April 12, 1999 VA 
clinical record entry.  It was also described as "ok" in 
the June 1996 VA clinical records.  Then, the July 8, 1999 VA 
examination noted flexion limited to 120 degrees.  The 
January 2000 VA examination thereafter reflected flexion 
limited to 130 degrees.  Even though this evidence 
demonstrates a limitation of flexion beginning in July 1999, 
that limitation does not correspond to that required for an 
evaluation in excess of 20 percent pursuant to the criteria 
of Diagnostic Code 5260, which required flexion limited to 15 
degrees.  38 C.F.R. § 4.71a.  In fact, these findings did not 
correspond to that required for a compensable evaluation, and 
so any additional 10 percent increase above the 
noncompensable level for functional loss due to pain would 
not result in a final evaluation in excess of the currently 
assigned 20 percent evaluation.  See DeLuca, 8 Vet. App. at 
204-07.  These findings, therefore, do not warrant an 
evaluation in excess of 20 percent pursuant to the criteria 
of Diagnostic Codes 5260 and 5261.  

A separate compensable evaluation might be assigned under the 
criteria of Diagnostic Code 5003 for degenerative arthritis 
established by x-ray findings, which is rated on the basis of 
limitation of motion of the left knee.  The August 1994 VA 
clinical records showed early degenerative changes for the 
right knee, but not for the left knee.  The January to April 
1998 VA clinical records noted mild degenerative changes 
affecting the left knee.  Range of motion measurements at 
that time, though, revealed full extension and flexion, 
corresponding to noncompensable evaluations under the 
criteria for Diagnostic Codes 5260 and 5261.  When the 
limitation of motion of the left knee is noncompensable under 
these diagnostic codes (providing for compensable evaluations 
where flexion was limited to 45 degrees and extension was 
limited to 10 degrees), a 10 percent evaluation may be 
applied for each such major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a.  The 
range of motion measurements through the July 1999 VA 
examination revealed full motion, from zero degrees extension 
through 140 degrees flexion, thereby preventing a compensable 
evaluation under Diagnostic Codes 5260 and 5261.  The July 8, 
1999 VA examination, though, noted motion from zero to 120 
degrees, and the January 2000 VA examination found motion 
from zero to 130 degrees.  These measurements constitute a 
loss of left knee flexion that is not compensable under the 
criteria of Diagnostic Codes 5260 and 5261, thereby 
warranting a compensable 10 percent evaluation under the 
criteria of Diagnostic Code 5003, effective as of the July 8, 
1999 VA examination.  

It is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to an 
evaluation in excess of 20 percent for left knee anterior 
cruciate ligament laxity and that the evidence supports a 
separate 10 percent evaluation for arthritis of the left knee 
with limitation of motion.  


ORDER

An effective date earlier than November 19, 1993 for a 20 
percent evaluation for right knee meniscal tear status post 
two meniscectomies is denied.  

An effective date earlier than November 19, 1993 for a 20 
percent evaluation for left knee anterior cruciate ligament 
laxity is denied.  

An evaluation in excess of 20 percent for right knee meniscal 
tear status post two meniscectomies is denied.  

An evaluation in excess of 10 percent for arthritis of the 
right knee with limitation of motion on and after April 12, 
1999 is denied.  

An evaluation in excess of 20 percent evaluation for left 
knee anterior cruciate ligament laxity is denied.  

An evaluation of 10 percent for arthritis of the left knee 
with limitation of motion is granted, subject to controlling 
regulations affecting the payment of monetary awards.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

